REASONS FOR ALLOWANCE
Claims 1-2, 4-17 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claims 1 and 15, a method of direct fluorination comprising (b)(I) pulling vacuum on the chamber to an absolute pressure less than 10 torr; (b)(II) feeding nitrogen to the chamber to an absolute pressure ranging from 100 torr to 500 torr followed by pulling vacuum on the chamber to an absolute pressure less than 10 torr;  (b)(IV) feeding a first fluorination gas to the chamber to a fluorine partial pressure ranging from 5 torr to 20 torr; (b)(V) ceasing any inflow and/or outflow from the chamber for a time ranging from 0 minutes to 20 minutes; (b)(VI) pulling vacuum on the chamber to an absolute pressure less than 10 torr.
Claims 2-2, 4-14, 16-17 depend from claims 1 and 15 and therefore contain the limitations of claims 1 and 15.

The present claims are allowable over the closest prior art, namely Joffre (US 2,811,468), Hobbs (US 5,770,135), and Eschwey (US 4,869,859).
Joffre teaches polyethylene bottles treated with a stream of fluorine gas (col. 5, ln. 60-74). Joffre teaches the container is introduced into a chamber which is then evacuated (col. 4, ln. 58-70) and under anhydrous conditions (col. 5, ln. 40-44).
Hobbs teaches reacting fuel containers with a fluorine gas followed by quenching with gas that reacts with fluorine gas. Hobbs teaches purging to reduce oxygen contaminant.
Eschwey teaches a process where HDPE is blow molded to form a plastic container in a blow machine, which is then cooled to 110˚C by interval purging with N2, followed by treatment with a 1.1% F2/N2 stream (col. 3, ln. 9-25). 
Joffre, Hobbs, and Eschwey fail to teach the steps (b)(I)-(VII) of claims 1 and 15.

Because the limitations of claims 1 and 15 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764